DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art fails to teach: 
a first electrical impedance comprising a first node and a second node; a second electrical impedance comprising a first node and a second node; a third electrical impedance comprising a first node and a second node; a first inductor comprising a first node and a second node; a first bridge node electrically connecting the first node of the first electrical impedance to a first node of the second electrical impedance; a second bridge node configured to electrically connect the second node of the second electrical impedance through the first inductor to a first input node of at least one direct current (DC)-DC voltage converter configured to convert a higher input DC voltage to a lower output DC voltage and comprising an input impedance including a second inductor is electrically coupled between the second bridge node and a third bridge node; the third bridge node electrically connected to the first node of the third electrical impedance and a second input node of the at least one DC-DC voltage converter; a fourth bridge node electrically connecting the second node of the third electrical impedance and the second node of the first electrical impedance; an alternating current (AC) signal generator configured to generate an AC signal comprising a fundamental frequency and comprising a first node and a second node, wherein the first node of the AC signal generator is electrically coupled to the first bridge node and the second node of the AC signal generator is electrically coupled to the third bridge node, wherein at the fundamental frequency greater than a threshold frequency, an impedance value of the first inductor in parallel with the second inductor substantially equals a value of the first electrical impedance divided by a value of the second electrical impedance multiplied by a value of the third electrical impedance; and detector circuitry comprising a first input node, a second input node, and an output, wherein the first input node of the detector circuitry is electrically coupled to the second bridge node and the second input node of the detector circuitry is electrically coupled to the fourth bridge node, wherein the detector circuitry is configured to (a) detect when a differential peak or root mean square (RMS) voltage or current level across the second bridge node and the fourth bridge node exceeds a corresponding threshold level and (b) upon such detection, then generate an electrical signal to cause a DC voltage across the second bridge node and the third bridge node to be reduced.

Regarding claim 11, prior art fails to teach: 
a DC power supply comprising an output configured to supply DC electrical power; first isolation circuitry comprising an input and an output, wherein the input is electrically coupled to the output of the DC power supply; a first inductor; a first at least one DC-DC voltage converter comprising an input and an output, wherein the input of the first at least one DC-DC voltage converter electrically coupled through the first 27 5089 US U1/100.1921US01inductor to the output of the first isolation circuitry, and wherein each DC-DC voltage converter converts a higher input DC voltage to a lower output DC voltage; wherein the first isolation circuitry is configured to detect when a first additional resistance with a first resistance value less than or equal to a resistance threshold level is connected across the input of the first at least one DC-DC voltage converter, and to reduce a DC voltage supplied to the input of the first at least one DC-DC voltage converter; second isolation circuitry comprising an input and an output, wherein the input is electrically coupled to and configured to receive DC electrical power from either the output of the DC power supply or the output of the first isolation circuitry; a second inductor; and a second at least one DC-DC voltage converter comprising an input and an output, wherein the input of the second at least one DC-DC voltage converter is electrically coupled through the second inductor to the output of the second isolation circuitry; wherein the second isolation circuitry is configured to detect when a second additional resistance with a second resistance value less than or equal to the resistance threshold level is connected across the input of the second at least one DC-DC voltage converter, and to reduce a DC voltage supplied to the input of the second at least one DC-DC voltage converter; wherein the reduction of the DC voltage supplied to the input of the second at least one DC-DC voltage converter does not affect the DC voltage supplied to the input of the first at least one DC-DC voltage converter.  

Regarding claim 18, prior art fails to teach: 
 supplying DC power at a first voltage level through a first inductor to at least a second bridge node and a third bridge node of an electrical bridge circuit, wherein the electrical bridge circuit comprises a first impedance comprising a first node and a second node, a second impedance comprising a first node and a second node, a third impedance comprising a first node and a second node, an input impedance of at least one DC-DC voltage converter comprising a first node and a second node, a first bridge node, the second bridge node, the third bridge node, and a fourth bridge node, wherein the first bridge node connects the first node of the first impedance to the first node of the second impedance, the second bridge node connects the second node of the second impedance to the first node of the input impedance of the at least one DC-DC voltage converter, the third bridge node connects the first node of third impedance to the second node of the input impedance, and the fourth bridge node connects the second node of the first impedance to the second node of the third impedance, and wherein the input impedance 30 5089 US U1/100.1921US01comprises a second inductor electrically coupled between the second bridge node and the third bridge node; supplying an alternating current (AC) signal, comprising a fundamental frequency, to the first bridge node and the third bridge node, wherein at the fundamental frequency greater than a threshold frequency, and wherein at the fundamental frequency greater than a threshold frequency, an impedance of the first inductor in parallel with the second inductor substantially equals the first impedance divided by the second impedance multiplied by the third impedance; determining if a differential peak or root mean square (RMS) voltage or current across the second bridge node and the fourth bridge node exceeds a corresponding threshold level is detected; and upon determining that the differential peak or the RMS voltage or the current across the first bridge node and the second bridge node exceeds the corresponding threshold level, then reducing a DC voltage level provided to an input of the at least one DC-DC voltage converter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836